


110 HR 4372 IH: To extend and modify the temporary suspension of duty on

U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4372
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2007
			Mr. Burton of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend and modify the temporary suspension of duty on
		  ADTP.
	
	
		1.ADTP
			(a)In
			 generalHeading 9902.25.33 of
			 the Harmonized Tariff Schedule of the United States (relating to
			 2-Amino-5,8-dimethoxy-(1,2,4)triazolo(1,5-c)pyrimidine) is amended—
				(1)by striking
			 Free and inserting 3%; and
				(2)by striking
			 12/31/2009 and inserting 12/31/2011.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 January 1, 2010.
			
